Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
In claim 4, the ‘3’ should be in parentheses.  


Claim 1,2,3,5,6,13-17,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al (2010/0331938) and Foster et al (2014/0135885).
1.    A lead electrode, comprising:
a lead body extending along a longitudinal axis (x) of the lead electrode; (see figure 1 of Sommer which shows a lead body)
a tubular shield arranged around at least a portion of said lead body, said shield being configured to protect said lead body from electromagnetic interference; (see at least figures 2a-2c and ¶25,62 of Sommer)
said shield being formed with a plurality of slots arranged along the longitudinal axis of the lead electrode; or
said shield being formed with at least one helical slot which extends along a helical path along the longitudinal axis. (Sommer doesn’t explicitly teach slots.  However, Foster teaches a liner that has slots there in, see at least ¶52-56.  Further, the slots can have a helical configuration, where the helical configuration can allow for control of the flexibility of the lead, see at least ¶44.  To use at least one helical slot in the shield of Sommer would have been obvious since it would produce predictable results such as allowing for more control of the flexibility of the lead).

2.    The lead electrode according to claim 1, wherein respective said slots extend in a circumferential direction of said shield, or wherein respective said slots (30, 31) comprise at least one slot having a shape of a circle segment, or wherein respective said slots comprise a helical slot, or wherein the respective said slots comprise interrupted helical slots. (as mentioned above, see at least ¶44,52-56 of Foster)

3.    The lead electrode according to claim 1, wherein said slots are grouped in pairs of slots, said pairs are arranged side by side along the longitudinal axis, each pair of slots comprises a first and a second slot, and wherein said first and second slot are arranged side by side in the circumferential direction. (such is considered to be an obvious design choice yielding merely predictable results.  the skilled artisan can use as many slots as necessary to impart the desired flexibility to the lead)

5.    The lead electrode according to claim 1, wherein said slots are laser-cut slots cut into said shield, or wherein said slots are etched into said shield. (how the slots are made is not considered to impart a structural limitation.  See also at least ¶60 of Foster)

6.    The lead electrode according to claim 1, wherein said shield comprises or is formed from a material selected from the group consisting of a stainless steel, an alloy comprising Ni, Co, Cr, and Mo, cobalt-chromium, gold, tantalum, nitinol. (see at least ¶55 of Sommer)

13.    The lead electrode according to claim 1, wherein said lead body is formed out of, or comprises, an electrically insulating material. (see at least ¶6,49,50 of Sommer.  Further, see at least ¶38,40 of Foster)

(see at least ¶40 of Foster)

15.    The lead electrode according to claim 1, wherein said lead body is formed with a center lumen configured to receive a longitudinal element to enable said element to slide in said center lumen. (see abstract of Foster, and at least ¶48 of Sommer)

16.    The lead electrode according to claim 1, wherein said lead body is formed with a plurality of lumens each extending along the longitudinal axis. (see at least ¶49 of Foster)

17.    The lead electrode according to claim 1, further comprising a plurality of conductors. (see at least ¶40 of Foster)

20.    The lead electrode according to claim 1, wherein said lead body and said shield have a length in the direction of the longitudinal axis that lies in the range from 35 cm to 95 cm. (see at least ¶66 of Sommer.  The length can have any range desired, yielding merely predictable results)


Claim 7,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al (2010/0331938) and Foster et al (2014/0135885),and further in view of Iyer et al (2007/0179554).
7.    The lead electrode according to claim 1, wherein said shield comprises an outer surface that is coated with a material having low electrical resistance, and/or wherein said shield comprises an inner surface facing said lead body and coated with a material having low electrical resistance. (Sommer doesn’t explicitly teach a coating on the shield.  However, Iyer teaches a coated shield, see at east ¶31.  To use a coating with the device of Sommer would have been obvious since it would merely yield predictable results.)
8.    The lead electrode according to claim 7, wherein said material having low electrical resistance is gold, and/or wherein one or both of said outer surface and said inner surface of said shield is electroplated with said material having low electrical resistance. (see at least ¶31 of Iyer)
Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al (2010/0331938) and Foster et al (2014/0135885),and further in view of Sharma et al (2015/0314123).
9.    The lead electrode according to claim 1, wherein said lead electrode comprises an electrically insulating layer arranged on said shield. (Sommer doesn’t explicitly teach an insulating layer on the shield.  Sharma teaches such layer; see at least ¶103.  To use such insulating layer would have been obvious since it would merely yield predictable results)

10.    The lead electrode according to claim 9, wherein said electrically insulating layer is formed with at least one through-opening to expose a section of said shield and to allow dissipation of RF energy induced during magnetic resonance imaging of said lead electrode. (see at least ¶85,86,157 of Sharma)

11.    The lead electrode according to claim 9, wherein said electrically insulating layer comprises, or is formed of, one of the materials selected from the group consisting of polyurethane, silicone, silicon carbide, silicone-urethane copolymer, parylene, ethylene tetrafluoroethylene, and polytetrafluoroethylene. (see at least ¶67 of Sharma)



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al (2010/0331938) and Foster et al (2014/0135885),and further in view of Olsen et al (2012/0035616)
(Sommer doesn’t teach a marker.  Olsen teaches such marker, see at least ¶438.  To us e such marker would have been obvious in order to see the location of the device when implanted into the patient’s body)

Claim  18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al (2010/0331938) and Foster et al (2014/0135885), and further in view of Min et al (2019/0336753)
18.    The lead electrode according to claim 17, wherein each of said conductors is coated with an electrical insulation material selected from the group consisting of ethylene tetrafluoroethylene, perfluoroalkoxy alkanes, and polytetrafluoro-ethylene. (Sommer does not teach coated conductors.  However, Min teaches conductors coated with PTFE, see at least ¶34.  To use coated conductors with the device of Sommer would have been obvious since it would yield merely predictable results.)

19.    The lead electrode according to claim 18, further comprising a plurality of conductors each extending in a respective lumen formed in said lead body along the longitudinal axis. (see at least figure 3 of Foster and ¶39 of Sommer)


Claim  4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al (2010/0331938) and Foster et al (2014/0135885), and further in view of Ameri et al (2015/0238756).
4.    The lead electrode according to claim 1, wherein said tubular shield is formed with at least two slots each extending in the circumferential direction of said shield 3 and each forming an arc of less than 180 degrees. (Sommer does not teach such slots.  However, Ameri teaches slots that are an arc shape less than the circumference of the lead; see at least ¶75.  To use such slots would have been obvious since they would merely yield predictable results)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott M. Getzow/Primary Examiner, Art Unit 3792